 Case 19-35759          Doc 39     Filed 04/15/20 Entered 04/15/20 09:51:04            Desc Main
                                     Document     Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                                                 CASE NO. 19-35759

MITCHELL JENKINS                                                       CHAPTER 13

Debtor.                                                        JUDGE: JACQUELINE P. COX

   OBJECTION TO CONFIRMATION OF PLAN FILED DECEMBER 19, 2019 AND
              AMENDED PLAN FILED ON FEBRUARY 5, 2020

   The Estate of Giorgio Nava, Creditor, by and through its Personal Representative, Cristina
Bacci, and the undersigned counsel, objects to the confirmation of the Chapter 13 plan and the
Amended Plan, for the following reasons:
   1. This Court has jurisdiction pursuant to 28 U.S.C.§ 1334 and the general orders of the
         Northern District of Illinois.
   2. Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.
   3. This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(L).
   4. The debtor filed a Petition for relief under Chapter 13 on December 19, 2019 and a
         proposed Plan. Subsequently on February 5, 2020, debtor filed an Amended Plan.
   5. The creditor, the Estate of Giorgio A. Nava, by and through its Personal Representative,
         Cristina Bacci, files Objection to the Plan filed by the debtor, Mitchell Jenkins, on
         December 19, 2019 and the Amended Plan filed by the debtor, Mitchell Jenkins on
         February 5, 2020 and in support thereof, the creditor asserts the following facts:


                (A)     On September 6, 2019 at approximately 6:22 PM, debtor, Mitchell Jenkins
                        was driving a Cadillac Escalade, in Miami Florida, which vehicle had been
                        rented by Robert Murphy, passenger in the Cadillac, from Enterprise
                        Leasing Company of Florida LLC. While attempting to turn left, at or near
                        the intersection of NW. 79th St. and NW. 32nd Ave. in Miami – Dade
                        County, Mitchell Jenkins failed to yield the right of way and pulled in front
                        of oncoming traffic and collided with the motorcycle driven by Giorgio
                        Nava, fifty nine (59) years old, who was killed as a result of the collision.
Case 19-35759   Doc 39    Filed 04/15/20 Entered 04/15/20 09:51:04              Desc Main
                            Document     Page 2 of 4
                                                                                    2
                                                            IN RE: MITHCELL JENKINS
                                                                   CASE NO. 19-35759



                Defendant Jenkins was cited by the Miami Dade County police for violating
                vehicle code section 316.075, failing to yield while turning.


         (B)    On November 5, 2019, Cristina Bacci, as the Personal Representative of the
                Estate of Giorgio Nava filed a Wrongful Death action in the Miami Dade
                County Circuit Court for the State of Florida. A copy of the Wrongful Death
                complaint is attached hereto as Exhibit “A” and was also attached to the
                Proof of Claim, filed by the Estate of Giorgio Nava in this bankruptcy
                matter.


         (C)    On November 11, 2019, debtor Mitchell Jenkins, was served with a
                summons and complaint in Hanover Park, Illinois, in the above entitled
                Wrongful Death action filed by Cristina Bacci, as the Personal
                Representative of the Estate of Giorgio A. Nava and naming Mitchell
                Jenkins, as one of the defendants. Please see Exhibit “A” which contains
                the verified return of service confirming service upon Mitchell Jenkins.


         (D)    Defendant, Mitchell Jenkins, has never filed an appearance or a responsive
                pleading in the aforementioned Wrongful Death action. Instead, on
                December 19, 2019, Mitchell Jenkins filed this Chapter 13 Bankruptcy
                action which resulted in a Stay of the Wrongful Death action pending
                against him in Miami, Florida.


         (E)    Thereafter, Defendant, Enterprise Leasing Company of Florida, LLC
                removed the case to the United States District Court for the Southern
                District of Florida where the case is currently pending. Please see Exhibit
                “A”.
Case 19-35759     Doc 39      Filed 04/15/20 Entered 04/15/20 09:51:04            Desc Main
                                Document     Page 3 of 4
                                                                                        3
                                                                IN RE: MITHCELL JENKINS
                                                                       CASE NO. 19-35759

           (F)     The remaining Defendant, Robert Murphy, who also resides in the Chicago,
                   Illinois area has been evasive and has eluded service of process.


           (G)     At the time of the fatal collision, Giorgio Nava was 59 years old, with a base
                   salary of approximately $50,000 per year, plus bonuses, and the sole
                   supporter of his 86-year-old Mother, Francesca Cortellino and two adult
                   sisters in Italy.


 6. The Estate of Giorgio Nava has filed and served a Proof of Claim for the Wrongful Death
    of Giorgio Nava, with declared value of three million dollars ($3,000,000.)
 7. The original Chapter 13 plan filed on December 19, 2019 and the Amended Chapter 13
    plan filed on February 5, 2020, do not contain any provision for payment to the Estate of
    Giorgio Nava for the death of Mr. Nava, as a result of the negligence and carelessness of
    Mitchell Jenkins in the operation of the rented Cadillac Escalade in Miami, Florida on
    September 6,2019.


           (A)     Neither Plan adequately or fairly addresses the Wrongful Death claim made
                   by the Estate of Giorgio Nava for the death of Mr. Nava and of which Debtor
                   Mitchell Jenkins has known about since the fatal automobile accident of
                   September 6, 2019 and certainly since he was served with Summons and
                   Complaint in the Wrongful Death claim on November 11, 2019.


                   Part number 5 (five) of both the Original Plan and the Amended Plan make
                   no reference or provision for payment of the Wrongful death claims pending
                   and asserted against Mitchell Jenkins, in the aforementioned Wrongful
                   Death action pending in Miami, Florida.


                   The Debtor asserts and proposes in Part five (5) of the Plans to resolve
                   nonpriority unsecured claims at 10% of the total amount of these claims and
                   concludes that an estimated payment of $2,108.40 is appropriate, without
  Case 19-35759       Doc 39     Filed 04/15/20 Entered 04/15/20 09:51:04            Desc Main
                                   Document     Page 4 of 4
                                                                                           4
                                                                   IN RE: MITHCELL JENKINS
                                                                          CASE NO. 19-35759

                       any rationale or explanation. Assuming that the Wrongful Death claim is
                       considered a non-priority unsecured claim, it has been stated in the Proof of
                       Claim that it has a value of approximately Three- Million Dollars
                       ($3,000,000), subject to proof and Debtors estimated payment of $2,108.40
                       is inadequate, and unreasonable.


   8. The Chapter 13 Plan does not provide that the Estate of Giorgio Nava will be paid an
       adequate and reasonable amount related to the damages caused by Debtor Mitchell Jenkins
       in the fatal automobile collision of September 6, 2019 in Miami, Florida.
       WHEREFORE, Creditor prays for an entry of the attached proposed Order Denying
       Confirmation of the Chapter 13 Plan and the Amended Plan.

Dated this 7th day of April, 2020.
                                              LAW OFFICES OF LEON A. BRUNET, P.A.
                                              Attorney for Creditor, Estate of Giorgio Nava, by
                                              and through Personal Representative, Cristina
                                              Bacci.
                                              2151 S. Le Jeune Road, Suite 301
                                              Coral Gables, Florida 33134
                                              Telephone: (305) 774-0991
                                              Facsimile: (305) 476-8721
                                              Email: lbrunet@brunetlaw.com

                                              /s/ Leon A. Brunet
                                              LEON A. BRUNET, ESQ.
                                              Florida Bar No.: 0363390
                                              Admitted Pro Hac Vice
